      


 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10   CERTAIN UNDERWRITERS at LLOYD’S,                   Case No. C17-259RSM
     LONDON, Subscribing to Policies
11   Numbered 8029663, 8001778, 8071754,                ORDER GRANTING IN PART
     8072492, 8072737, and 8071620,                     DEFENDANT’S MOTIONS IN LIMINE
12
13                   Plaintiffs,

14                       v.
15   JEFF PETTIT, an individual,
16
                     Defendant.
17
            This matter comes before the Court on Defendant Jeff Pettit’s Motions in Limine. Dkt.
18
19   #44. Mr. Pettit argues the Court should exclude portions of the testimony of Plaintiffs’ experts

20   Paul Way and Arthur Faherty under Federal Rule of Evidence 702. Id. Plaintiffs Certain
21
     Underwriters at Lloyd’s, London, Subscribing to Policies Numbered 8029663, 8001778,
22
     8071754, 8072492, 8072737, and 8071620 (“Plaintiffs”) oppose. Dkt. #48. For the reasons set
23
24   forth below, the Court GRANTS IN PART Defendant’s Motions.

25                                        I.     BACKGROUND
26          The background facts of this case have been discussed before, and will be set forth in a
27
     limited form for purposes of ruling on these Motions.
28



     ORDER GRANTING IN PART DEFENDANT’S MOTIONS IN LIMINE - 1
      

            On February 21, 2014, a fire broke out at J Dock at the Shelter Bay Marina in La
 1
 2   Conner, Washington. Dkt. #1 (“Complaint”) at ¶¶ 3.1, 3.3. One of the several recreational

 3   vessels destroyed by the fire was the IN DECENT SEAS, owned by Mr. Pettit. Complaint at ¶
 4
     3.1; Dkt. #6 (“Answer”) at ¶ 7.5. Another of the damaged vessels was the SHEAR JOY,
 5
     owned by Bill and Myo Shears (“the Shears”). Complaint at ¶ 3.1. The two vessels were
 6
 7   moored next to each other. The circumstances of the marina fire were previously presented to

 8   the Court in the context of a claim for exoneration brought by the Shears, which was decided in
 9   the Shears’ favor on summary judgment. See In re Complaint of Shears, No. C14-1296RSM,
10
     2016 U.S. Dist. LEXIS 258, at *15 (W.D. Wash. Jan. 4, 2016).
11
            Plaintiffs claim that IN DECENT SEAS was the cause of the fire and are pursuing
12
13   subrogated claims in this case against Defendant Pettit for damages incurred by other owners of

14   vessels moored at Shelter Bay Marina. Plaintiffs retained expert Paul Way to testify as to the
15   cause and origin of the fire, and expert Arthur Faherty to testify on the standards of care
16
     applicable to pleasure boat owners.
17
            This case was filed on February 17, 2017, and is set for a bench trial before the Court on
18
19   October 29, 2018. See Dkts. #1 and #38.

20                                           II.    DISCUSSION
21
         A. Legal Standard
22
            Federal Rule of Evidence 702 provides that a witness who is qualified as an expert by
23
     knowledge, skill, experience, training, or education may testify in the form of an opinion or
24
25   otherwise if:

26          (a) the expert’s scientific, technical, or other specialized knowledge will help the trier of
27              fact to understand the evidence or to determine a fact in issue;
            (b) the testimony is based on sufficient facts or data;
28          (c) the testimony is the product of reliable principles and methods; and



     ORDER GRANTING IN PART DEFENDANT’S MOTIONS IN LIMINE - 2
      

              (d) the expert has reliably applied the principles and methods to the facts of the case.
 1
 2            Under Rule 702, the trial court acts as a gatekeeper and ensures that the proffered

 3   scientific testimony meets certain standards of both relevance and reliability before it is
 4
     admitted. Daubert v. Merrell Dow Pharm., Inc. ("Daubert I"), 509 U.S. 579, 590, 113 S. Ct.
 5
     2786, 125 L. Ed. 2d 469 (1993). The party proffering expert testimony has the burden of
 6
 7   showing the admissibility of the testimony by a preponderance of the evidence. Daubert I, 509

 8   U.S. at 592 n.10. “[J]udges are entitled to broad discretion when discharging their gatekeeping
 9   function” related to the admission of expert testimony. United States v. Hankey, 203 F.3d 1160,
10
     1168 (9th Cir. 2000) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150-53, 119 S. Ct.
11
     1167, 143 L. Ed. 2d 238 (1999)). The Court considers four factors to determine if expert
12
13   testimony will assist the trier of fact: “(i) whether the expert is qualified; (ii) whether the subject

14   matter of the testimony is proper for the jury’s consideration; (iii) whether the testimony
15   conforms to a generally accepted explanatory theory; and (iv) whether the probative value of the
16
     testimony outweighs its prejudicial effect.” Scott v. Ross, 140 F.3d 1275, 1285-86 (9th Cir.
17
     1998).
18
19            As an initial matter, this Court must determine whether the proffered witness is qualified

20   as an expert by “knowledge, skill, experience, training or education.” Fed. R. Evid. 702.
21
     Because the Rule “contemplates a broad conception of expert qualifications,” only a “minimal
22
     foundation of knowledge, skill, and experience” is required. Hangarter v. Provident Life &
23
     Accident Ins. Co., 373 F.3d 998, 1015-16 (9th Cir. 2004) (emphasis in original) (quoting
24
25   Thomas v. Newton Int’l Enters., 42 F.3d 1266, 1269 (9th Cir. 1994)). A “lack of particularized

26   expertise goes to the weight of [the] testimony, not its admissibility.” United States v. Garcia, 7
27
     F.3d 885, 890 (9th Cir. 1993) (citing United States v. Little, 753 F.2d 1420, 1445 (9th Cir.
28



     ORDER GRANTING IN PART DEFENDANT’S MOTIONS IN LIMINE - 3
      

     1984)); Daubert v. Merrell Dow Pharm., Inc. (“Daubert II”), 43 F.3d 1311, 1315 (9th Cir.
 1
 2   1995).

 3            The trial court must also ensure that the proffered expert testimony is reliable.
 4
     Generally, to satisfy Rule 702’s reliability requirement, “the party presenting the expert must
 5
     show that the expert’s findings are based on sound science, and this will require some objective,
 6
 7   independent validation of the expert’s methodology.” Daubert II, 43 F.3d at 1316. Toward this

 8   end, the Supreme Court in Daubert I set forth the following factors for the trial court to consider
 9   when assessing the reliability of proffered expert testimony: (1) whether the expert’s method,
10
     theory, or technique is generally accepted within the relevant scientific community; (2) whether
11
     the method, theory, or technique can be (and has been) tested; (3) whether the method, theory,
12
13   or technique has been subjected to peer review and publication; and (4) the known or potential

14   rate of error of the method, theory, or technique. Daubert I, 509 U.S. at 593-94. An expert
15   opinion is reliable if it is based on proper methods and procedures rather than “subjective belief
16
     or unsupported speculation.” Id. at 590. The test for reliability “‘is not the correctness of the
17
     expert’s conclusions but the soundness of his methodology.’” Stilwell v. Smith & Nephew, Inc.,
18
19   482 F.3d 1187, 1192 (9th Cir. 2007) (quoting Daubert II, 43 F.3d at 1318).

20            Alternative or opposing opinions or tests do not “preclude the admission of the expert’s
21
     testimony – they go to the weight, not the admissibility.” Kennedy v. Collagen Corp., 161 F.3d
22
     1226, 1231 (9th Cir. 1998). Furthermore, “‘[d]isputes as to the strength of [an expert’s]
23
     credentials, faults in his use of [a particular] methodology, or lack of textual authority for his
24
25   opinion, go to the weight, not the admissibility, of his testimony.’” Id. (quoting McCullock v.

26   H.B. Fuller Co., 61 F.3d 1038, 1044 (2d Cir. 1995)).
27
28



     ORDER GRANTING IN PART DEFENDANT’S MOTIONS IN LIMINE - 4
      

            Finally, the Court must ensure that the proffered expert testimony is relevant. As
 1
 2   articulated in Rule 702, expert testimony is relevant if it assists the trier of fact in understanding

 3   evidence or in determining a fact in issue. Daubert I, 509 U.S. at 591. Thus, the party
 4
     proffering such evidence must demonstrate a valid scientific connection, or “fit,” between the
 5
     evidence and an issue in the case. Id. Expert testimony is inadmissible if it concerns factual
 6
 7   issues within the knowledge and experience of ordinary lay people because it would not assist

 8   the trier of fact in analyzing the evidence. In the Ninth Circuit, “[t]he general test regarding the
 9   admissibility of expert testimony is whether the jury can receive ‘appreciable help’ from such
10
     testimony.”    United States v. Gwaltney, 790 F.2d 1378, 1381 (9th Cir. 1986).               Because
11
     unreliable and unfairly prejudicial expert witness testimony is not helpful to the trier of fact, the
12
13   trial court should exclude such evidence. Jinro Am., Inc. v. Secure Invs., Inc., 266 F.3d 993,

14   1004 (9th Cir. 2001). Likewise, expert testimony that merely tells the jury what result to reach
15   is inadmissible. Fed. R. Evid. 704, Advisory Committee Note (1972); see, e.g., United States v.
16
     Duncan, 42 F.3d 97, 101 (2d Cir. 1994) (“When an expert undertakes to tell the jury what result
17
     to reach, this does not aid the jury in making a decision, but rather attempts to substitute the
18
19   expert’s judgment for the jury’s.”).

20       B. Defendant’s Motion to Exclude the Testimony of Paul Way
21
            The Court begins by noting that, because this case is set for a bench trial, the Court
22
     could easily defer its ruling on these issues until trial. See United States v. Flores, 2018 U.S.
23
     App. LEXIS 24331, *25 (9th Cir. August 28, 2018); FTC v. BurnLounge, Inc., 753 F.3d 878,
24
25   888 (9th Cir. 2014) (“When we consider the admissibility of expert testimony, we are mindful

26   that there is less danger that a trial court will be unduly impressed by the expert’s testimony or
27
     opinion in a bench trial.”); United States v. RSR Corp., 2005 U.S. Dist. LEXIS 45989, *4, 2005
28



     ORDER GRANTING IN PART DEFENDANT’S MOTIONS IN LIMINE - 5
      

     WL 5977799 (W.D. Wash. Oct. 4, 2005). However, the Court will provide the following
 1
 2   rulings for clarity and to streamline trial.

 3           Defendant takes issue with Mr. Way’s opinions that defects in Defendant’s power cord
 4
     adapter or inlet were due to “movement, corrosion, damage and improper maintenance.” Dkt.
 5
     #44 at 5 (citing Dkt. #45 at 155-56). According to Defendant, “Mr. Way stated it was possible
 6
 7   the power cord was under tension and subject to movement, but no witness testimony supports

 8   it, and Mr. Way did not supply evidence of any testing that shows the method used by Mr.
 9   Pettit actually caused tension or movement at the electrical connection between the power cord
10
     and the power inlet…” Id. at 6. Defendant argues there is no testimony or evidence that any
11
     corrosion existed on the shore power cord, adapter or inlet at the time of the fire, and that he
12
13   testified at deposition that he checked for corrosion when he checked on his vessel. Id. at 7.

14   Defendant relies on Atlantic Specialty Ins. Co. v. Porter, Inc., No. cv 15-570, 2016 WL
15   6833082 (E.D. La. Nov. 21, 2016) as a case involving alleged corrosion leading to a boat fire
16
     where the Court found that the plaintiff insurance company had relied on speculation to show
17
     that corrosion had caused the fire and ruled in favor of defendant. Defendant next argues that
18
19   Mr. Way’s conclusion about improper maintenance, specifically “unresolved electrical issues,”

20   was speculative and not based on any evidence. Id. at 8 – 9. Defendant points out:
21
                     Mr. Way obtained an exemplar power cord adapter, and plugged it
22                   into an exemplar power inlet. He determined that there was
                     millimeter or two of movement between the spades of the inlet and
23                   the prongs of the plug, when the cord was moved by hand…. Mr.
                     Way did not test to see if this minimal movement could cause a
24
                     high resistance condition to form…. He did not test to see if the
25                   movement caused arcing in the connection or that it could have
                     created a fire. He did not test the cord, in the configuration it
26                   existed on the IDS at the time of the fire, to see what if any
27                   movement was caused by simulated wave action.

28   Id. at 10.



     ORDER GRANTING IN PART DEFENDANT’S MOTIONS IN LIMINE - 6
      


 1
            In Response, Plaintiffs argue that their expert is highly qualified and relied on
 2
     substantial evidence in reaching the above and other conclusions. Dkt. #48. Plaintiffs contend
 3
     that “no physical testing is required” under National Fire Protection Association (“NFPA”)
 4
 5   standards and that deductive reasoning alone can suffice as a manner to test a hypothesis. Id. at

 6   14. Plaintiffs point out that Defendant’s concerns go to weight, not admissibility.
 7
            The Court finds that Mr. Way’s expert opinions that defects in Defendant’s power cord
 8
     adapter or inlet were due to “movement, corrosion, damage and improper maintenance” are not
 9
10   admissible under FRE 702. As stated previously, to satisfy Rule 702’s reliability requirement,

11   “the party presenting the expert must show that the expert’s findings are based on sound
12   science, and this will require some objective, independent validation of the expert’s
13
     methodology.” Daubert II, 43 F.3d at 1316. In considering the reliability factors set forth in
14
     Daubert I, the Court finds that Mr. Way’s theories as to the above causes of ignition are
15
16   generally accepted within the relevant scientific community, but that the theories have not been

17   adequately tested as to the facts of this case. See Daubert I, 509 U.S. at 593-94. An expert
18
     opinion is reliable if it is based on proper methods and procedures rather than “subjective belief
19
     or unsupported speculation.” Id. at 590. By failing to test whether the conditions at issue in
20
     this case could lead to an ignition or fire, Mr. Way’s methods and procedure stop at subjective
21
22   belief and unsupported speculation. See Werth v. Hill-Rom, Inc., 856 F. Supp.2d 1051, 1061

23   (D. Minn. 2012). Deductive reasoning alone cannot suffice where there is a lack of evidence
24
     that could support the conclusions reached.       Mr. Way’s deductive reasoning as to these
25
     conclusions appears to have been essentially speculation. Accordingly, the Court will grant
26
27   this Motion in part. Plaintiffs and their counsel shall not elicit testimony from its witnesses

28   Paul Way and Arthur Faherty, and instruct them not to testify as to, the following: that defects



     ORDER GRANTING IN PART DEFENDANT’S MOTIONS IN LIMINE - 7
      

     in Defendant’s power cord adapter or inlet were due to movement, corrosion, damage and
 1
 2   improper maintenance; or that the manner in which Defendant routed his shore power adapter

 3   and cord from boat to dock was unsafe or caused an overheating condition to develop. All
 4
     other issues raised by this Motion go to the weight and not admissibility of Mr. Way’s
 5
     testimony, and therefore Mr. Way is permitted to testify as to those topics.
 6
 7       C. Defendant’s Motion to Exclude the Testimony of Arthur Faherty

 8          The Court finds that Defendant’s Motion to exclude the testimony of Arthur Faherty
 9   goes to the weight, not the admissibility of his testimony. See Kennedy, 161 F.3d at 1231
10
     (“Disputes as to the strength of [an expert’s] credentials, faults in his use of [a particular]
11
     methodology, or lack of textual authority for his opinion, go to the weight, not the admissibility,
12
13   of his testimony”). Furthermore, because this is a bench trial, the Court is more than capable of

14   ruling on these issues at or after trial, and finds that Defendant’s concerns are best addressed
15   through cross-examination and the presentation of contrary evidence. This Motion is denied.
16
                                            III.    CONCLUSION
17
            Having reviewed the relevant briefing, the declarations and exhibits attached thereto,
18
19   and the remainder of the record, the Court hereby finds and ORDERS that Defendant Jeff

20   Pettit’s Motions in Limine (Dkt. #44) are GRANTED IN PART AND DENIED IN PART as
21
     stated above.
22
            DATED this 15 day of October 2018.
23


                                                   A
24
25
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27
28



     ORDER GRANTING IN PART DEFENDANT’S MOTIONS IN LIMINE - 8
